PER CURIAM.
The relator, who was convicted of a violation of the Mann Act, 18 U.S.C.A. § 397 et seq., in the Southern District of New York and is now serving his sentence in the Northeastern Penitentiary at Lewis-burg, has appealed from an order of the District Court for the Middle District of Pennsylvania dismissing his petition for a writ of habeas corpus and denying him the writ. Certain of the questions raised in his petition were previously raised by him in a petition for a writ of habeas corpus which he filed in the Southern District of New York and were fully and satisfactorily disposed of in an able and exhaustive opinion by Judge Rifkind. United States ex rel. Mitchell v. Thompson, D.C., 56 F.Supp. 683. The remaining questions which he has raised are so wholly lacking in merit as to border on the frivolous. We need add nothing to what is said with respect to them in the opinion of the court below. 59 F.Supp. 826.
The order of the district court is affirmed.